Appeal by claimant from so much of a decree of the Surrogate’s Court of Suffolk county as dismisses his claim, with costs. Decree, in so far as appealed from, *1074unanimously affirmed, with, costs payable by the claimant personally, without prejudice to a motion to retax the costs awarded to the administrator. On such a retaxation, if claimant is advised to move therefor, an opportunity will be afforded for a determination as to whether the two items in the bill of costs respecting stenographer’s minutes were the subject of a proper authorization so as to entitle them to be taxed. If they were not, the extent to,which the bill of costs is reduced may be credited against the costs allowed in the decree. No opinion. Present — Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.